DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record, namely, YAN et al. (US 2019/0155554 A1) discloses an image recording apparatus (see figure 16) which is configured to perform recording on a recording medium (see figure 16, data output unit 1618, see paragraph 0127, i.e., data output unit 1618 such as a printer), comprising: an input interface (1608, 1609, 1610, see par 0131)configured to receive inputting operation of a user; a display (1610); a memory (1611, 1602, 1603); and a controller (1601), wherein the controller performs: receiving an image recording job including an accumulation condition and image recording information and storing the image recording job in the memory (see par 26, 28, 30-31, printing jobs accumulated in apparatus 100 having a spooler, jobs are collected for each output sheet, see par 54 apparatus 100A receives a job or group job from terminal 210); determining whether to group multiple image recording jobs stored in the memory in response to receiving inputting operation to the input interface (see pars 26, 27, 28, 29 and 30-31, a group printing job is created, the jobs are collected for each output sheet, see pars 59-61, group printing jobs, jobs are collected into bundle, such as, same sheet used in printing). 
YAN et al. (US 2019/0155554 A1) does not discloses, teach or suggest, obtaining device status information in response to determining to group the multiple image recording jobs and generating, as a priority group condition, particular image recording information matching the device status information among multiple pieces of image recording information included in the multiple image recording jobs stored in the memory, respectively; and displaying, in a selectable manner, the priority group condition as a condition of grouping particular multiple image recording jobs including the particular image recording information and performing the particular multiple image recording jobs, as recited in independent claim 1.

Claims 2-13 are allowable because they are dependent on allowable independent claim 1 above.
 
Independent claim 14 is directed to a grouping method of image recording jobs type of claim, analogous to the apparatus claim of independent claim 1 above. Therefore, claim 14 is found to be allowable for the same and/or similar reasons, as stated and discussed above, in claim 1 above. More specifically, the closest prior art of record, namely, YAN et al. (US 2019/0155554 A1) does not discloses, teach or suggest, obtaining device status information in response to determining to group the multiple image recording jobs and generating, as a priority group condition, particular image recording information matching the device status information among multiple pieces of image recording information included in the multiple image recording jobs 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

WATANABE et al. (US 2016/0059545 A1) teaches a print control apparatus includes: a display control unit that provides a plurality of choices for a type of printing medium and causes a user interface, on which one of the plurality of choices is selected by a user, to be displayed on a screen; and a storage unit that stores history of the choices selected at least twice. The display control unit first provides one or more choices of the plurality of choices on the user interface based on the history (see the abstract).

Akiyama (US 2010/0097649 A1) teaches a printer controller is operable to make an information processor execute a process of outputting a print data to a printing machine provided with a plurality of sheet feeders and adapted to set up feeder information, and have the information processor work as a feeder information acquirer, a printing condition setup acceptor, a print data generator, and a feeder setter, the feeder setter serving to set up a sheet feeder in which placed print sheets have an identical size to a sheet size set up as a printing condition, as a sheet feeder for print, the print data generator serving to generate the print data to have an image frame formed by the print data oriented in accordance with an orientation of print sheets placed in the sheet feeder as set up, while forming the image frame in accordance with a type of print sheets placed in the sheet feeder as set up (see the abstract).

MATSUO (US 2019/0163422 A1) teaches an information processing apparatus includes a reception unit that receives a group printing job constituted by plural printing jobs, and a transmission unit that transmits the group printing job received by the reception unit to the image forming apparatus, in accordance with performance related to the group printing job of the image forming apparatus (see the abstract).

NISHIO (US 2019/0163423 A1) teaches an information processing apparatus includes a reception unit that receives an operation for a group printing job including plural printing jobs, and an instructing unit that gives an instruction to an image forming apparatus performing printing processing based on the printing job, in accordance with the operation (see the abstract).
ISOBE (US 2019/0391775 A1) teaches a print-job grouping apparatus includes a grouping unit that generates multiple group jobs by performing grouping based on multiple input print jobs in accordance with a grouping condition including a quality condition. Each group job is processed by a printer selected from multiple printers. The quality condition is a condition other than a general condition including a printing condition and is a special condition designated by a client requesting processing of each print job (see the abstract).

SAWATA et al. (US 2021/0019097 A1) teaches a printing management apparatus includes a processor configured to generate a printing schedule based on a printing group, which is acquired by performing grouping on components that constitute a product for each attribute and in which is possible to change a printing order of the components in the group on which the grouping is performed, in a case where the product is manufactured using a printing apparatus and a post processing apparatus, and generate a post processing schedule based on a post processing group which is acquired by performing grouping on the product constituted by the components included in the printing group (see the abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/Primary Examiner, Art Unit 2677